      Case 2:15-cr-00161-WBS Document 276 Filed 08/12/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:15-cr-00161-WBS
13                  Plaintiff,

14        v.                                 ORDER
15   MANGAL GILL,

16                  Defendant.

17

18                                ----oo0oo----

19             Defendant has filed a request for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A).1      (Docket No. 268.)     The United

21   States opposes the motion.      (Docket No. 270.)

22             The court recognizes that defendant is 60 years old, is

23   pre-diabetic, is overweight, has a prior history of heart issues,

24   and is housed at FCI Lompoc, which has had numerous inmates test

25        1    The court denied without prejudice defendant’s initial
26   motion for compassionate release based on failure to exhaust his
     administrative remedies. (Docket Nos. 266, 267.) The United
27   States concedes that defendant has since exhausted his
     administrative remedies with the Bureau of Prisons. (Docket No.
28   270 at 3.)
                                     1
      Case 2:15-cr-00161-WBS Document 276 Filed 08/12/20 Page 2 of 2

1    positive for the coronavirus, including defendant.2

2    Nevertheless, it appears that the Bureau of Prisons has been able

3    to sufficiently treat his medical conditions, including his

4    diagnosis of COVID-19.     Overall, defendant has not shown that his

5    age and medical condition, along with the COVID-19 pandemic,

6    qualify as extraordinary and compelling reasons for release under

7    18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.         See, e.g.,

8    United States v. Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439,

9    *2 (E.D. Cal. June 19, 2020) (defendant’s confinement at FCI

10   Lompoc and diagnosis of hypertension along with other medical

11   history and prevalence of COVID-19, was insufficient to show

12   extraordinary circumstances under 18 U.S.C. § 3582(c)(1)(A)).3

13             IT IS THEREFORE ORDERED that defendant’s motion for

14   compassionate release (Docket No. 268), be, and the same hereby

15   is, DENIED.

16   Dated:   August 11, 2020

17

18

19

20
21

22

23        2    Defendant also claims that he suffers from asthma and
     anemia, though his medical records do not indicate that he has or
24   is currently being treated for either condition, notwithstanding
     his contention that he has attached records documenting those
25   conditions. His medical records also do not indicate that he is
26   currently being treated for any heart condition.

27        3    WBS: The defendant has about 2 years left on a 51-month
     sentence for bribing DMV officials to obtain commercial drivers’
28   licenses.
                                     2
